TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 14, 2014



                                       NO. 03-13-00533-CV


                         The Railroad Commission of Texas, Appellant

                                                  v.

  CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Entex and CenterPoint
                             Energy Texas Gas, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          REVERSED AND DISMISSED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 19, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s interlocutory order. Therefore, the Court reverses the trial court’s interlocutory order and

dismisses the Utilities’ claims for lack of jurisdiction. The Utilities’ shall pay all costs relating to

this appeal, both in this Court and in the court below.